United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF THE AIR FORCE,
AFPCI/DPIRPC, LAUGHLIN AIR FORCE
BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-2269
Issued: May 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 8, 2010 appellant filed a timely appeal from the August 19, 2010 merit
decision of the Office of Workers’ Compensation Programs which granted a schedule award for
20 percent hearing loss to the left ear. Pursuant to the Federal Employees’ Compensation Act1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 20 percent hearing loss in his left ear for
which he received a schedule award.
On appeal, appellant contends that the period of the schedule award was incorrect
because his hearing loss occurred a long time prior to the filing of his claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 18, 2010 appellant, then a 64-year-old aircraft attendant supervisor, filed an
occupational disease claim alleging that he sustained hearing loss in both ears due to factors of
his federal employment. The date of his last work-related noise exposure was January 3, 2007,
the date of his retirement.2
By letter dated March 25, 2010, the Office advised appellant of the evidence needed to
establish his claim. In a letter of the same date, it requested that the employing establishment
address the sources of appellant’s noise exposure, decibel and frequency level, period of
exposure and hearing protection provided. The employing establishment provided personnel
records, annual audiograms and a chronological record of medical care for the period August 15,
1983 through March 7, 2006.
The Office referred appellant, together with a statement of accepted facts, to Dr. William
Carl Smith, a Board-certified otolaryngologist, for a second opinion evaluation. In a May 24,
2010 report, Dr. Smith diagnosed bilateral high frequency sensorineural hearing loss, which he
opined was due to noise exposure in appellant’s federal employment. Audiometric testing at the
frequency levels of 500, 1,000, 2,000 and 3,000 cycles per second revealed the following: right
ear 15, 15, 20 and 45 decibels; left ear 40, 30, 30 and 50 decibels. Dr. Smith stated that
appellant’s hearing loss was in excess of that expected from presbycusis and that workplace
exposure was sufficient as to intensity and duration to have caused the loss. He recommended
that appellant be provided with hearing aids. According to the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides)
Dr. Smith concluded that appellant had a 0 percent impairment of the right ear and a 20 percent
impairment of the left ear.
On June 4, 2010 the Office accepted appellant’s claim for a binaural hearing loss, due to
workplace exposure to noise.
The Office forwarded Dr. Smith’s report to the district medical adviser for review and an
impairment rating under the A.M.A., Guides. In a June 4, 2010 report, an Office medical adviser
concluded that, in accordance with the sixth edition of the A.M.A., Guides, appellant had a 20
percent monaural hearing loss. He found that the date of maximum medical improvement was
May 24, 2010, the date of the audiometric testing obtained by Dr. Smith.
By decision dated August 19, 2010, the Office granted appellant a schedule award for 20
percent monaural hearing loss. The period of the award was from May 24 through August 4,
2010 (10.4 weeks).
LEGAL PRECEDENT
The schedule award provision of the Act and its implementing regulations set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
2

The record establishes that the employer had a hearing conservation program in which appellant underwent
annual audiometric testing. See Jose Salaz, 41 ECAB 743 (1990); Kathryn A. Bernal, 38 ECAB 470 (1987).

2

loss or loss of use, of scheduled members or functions of the body. The Act, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of the Office.
For consistent results and to ensure equal justice, the Board has authorized the use of a single set
of tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides
(6th ed. 2009), has been adopted by the Office for evaluating schedule losses and the Board has
concurred in such adoption.3
The Office evaluates industrial hearing loss in accordance with the standards contained in
the A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000 and 3,000 cycles per second, the
losses at each frequency are added up and averaged. Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in
the ability to hear everyday speech under everyday conditions. The remaining amount is
multiplied by a factor of 1.5 to arrive at the percentage of monaural hearing loss. The binaural
loss is determined by calculating the loss in each ear using the formula for monaural loss; the
lesser loss is multiplied by five, then added to the greater loss and the total is divided by six to
arrive at the amount of the binaural hearing loss. The Board has concurred in the Office’s
adoption of this standard for evaluating hearing loss.4
ANALYSIS
The Board finds that appellant does not have more than 20 percent hearing loss in his left
ear for which he received a schedule award.
Dr. Smith, the Office referral physician, concluded that appellant sustained bilateral high
frequency sensorineural hearing loss, which he opined was due to noise exposure in her federal
employment. The Board finds that Dr. Smith’s report conforms to applicable criteria and
constitutes the weight of the medical evidence. The Office medical adviser reviewed Dr. Smith’s
report and audiometric findings and applied the Office’s standardized procedures to the results of
the September 29, 2009 audiogram to find that appellant had a 20 percent monaural hearing loss.
Testing at 500, 1,000, 2,000 and 3,000 cycles per seconds reflected decibel losses of 15, 15, 20
and 45 respectively in the right ear, for a total of 95 decibels, and an average hearing loss of 24
decibels. The average loss of 24 decibels is reduced by the fence of 25 decibels to equal 0,
which when multiplied by the established factor of 1.5, resulted in 0 percent impairment of the
right ear. Testing in the left ear recorded decibel losses of 40, 30, 30 and 50 respectively, for a
total loss of 150 decibels and an average loss for the left ear of 38 decibels. The average loss of
38 decibels is reduced by the fence of 25 decibels to equal 13, which when multiplied by the
established factor of 1.5, results in 20 percent impairment of the left ear. The Board finds that
the Office medical adviser correctly applied the Office’s standards to the findings of the

3

R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000).

4

E.S., 59 ECAB 249 (2007); Donald Stockstad, 53 ECAB 301 (2002), petition for recon. granted (modifying
prior decision), Docket No. 01-1570 (issued August 13, 2002).

3

September 29, 2009 audiogram and properly concluded that appellant had a 20 percent ratable
impairment of the left ear.5
Appellant contends that the period of the schedule award was incorrect because his
hearing loss occurred a long time prior to the filing of his claim. His contention is not supported
by terms of the Act. A schedule provides for payment of compensation for a specific number of
weeks as prescribed by the statute.6 Section 8107(c)(13)(A) of the Act provides that for 100
percent loss of hearing in one ear, a claimant is entitled to 52 weeks of compensation.7 As
appellant sustained 20 percent monaural hearing loss, he is entitled to 10.4 weeks of
compensation, as the Office awarded. He is entitled to no greater award under the Act.
As to the date of maximum medical improvement, the Board has held that such
determination is based on probative medical opinion and is usually considered to be the date of
evaluation by an examining physician.8 The Board has noted a reluctance to find a date of
maximum medical improvement that is retroactive to a schedule award, as retroactive awards
often result in payment of less compensation benefits.9 The Office medical adviser found
maximum medical improvement to be May 24, 2010, the date Dr. Smith examined appellant and
obtained audiometric test results relied upon for rating the extent of his hearing loss.
CONCLUSION
The Board finds that appellant has no more than 20 percent monaural hearing loss for
which he received a schedule award.

5

J.B., Docket No. 08-1735 (issued January 27, 2009).

6

5 U.S.C. § 8107.

7

Id. at § 8107(c)(13)(A).

8

See D.R., 57 ECAB 720 (2006).

9

Id. See James E. Earle, 51 ECAB 567 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the August 19, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

